Citation Nr: 1742126	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  12-27 520A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a claim of service connection for a disability manifested by vertigo.

3.  Whether new and material evidence has been received to reopen a claim of service connection for menstrual abnormalities.

4.  Entitlement to service connection for a tooth disorder.

5.  Entitlement to a rating in excess of 50 percent for an unspecified depressive disorder.

6.  Entitlement to a rating in excess of 50 percent for migraine headaches.

7.  Entitlement to a rating in excess of 10 percent for cervical strain.

8.  Entitlement to an effective date prior to December 28, 2006 for the award of service connection for unspecified depressive disorder.

9.  Entitlement to an effective date prior to February 24, 2010 for the award of service connection for cervical strain.

10.  Entitlement to an effective date prior to March 1, 2006 for the award of dependency benefits for a child.

11.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1993 to September 1998.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the San Diego, California Department of Veterans Affairs (VA) Regional Office (RO).  A February 2006 award letter informed the Veteran that her daughter was added as a dependent effective March 2006.  In November 2014, the RO found that there was no new and material evidence to reopen claims of service connection for PTSD and vertigo, and denied service connection for a tooth disorder.  In June 2015, a Decision Review Officer granted service connection for unspecified depressive disorder, rated 50 percent effective October 5, 2009.  In December 2015, the RO denied the Veteran's claim seeking an increased rating for migraine headaches and denied a TDIU rating.  In February 2016, the RO granted service connection for cervical strain, rated 10 percent, effective February 24, 2010.  In September 2016, the RO found there was no new and material evidence to reopen the claim of service connection for menstrual abnormalities.  In March 2017, the matters seeking to reopen claims of service connection for PTSD and vertigo, service connection for a tooth disorder, and seeking an earlier effective date for payment of compensation for an additional dependent were remanded.  In June 2017, a videoconference hearing on some of the issues now before the Board was held before the undersigned; a transcript is in the record.  

[The June 2017 hearing also addressed an issue seeking to reopen a claim of service connection for a neck disability.  A February 2016 rating decision had granted service connection for cervical strain, resolving that matter.] 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for PTSD and vertigo on de novo review, seeking to reopen a claim of service connection for menstrual abnormalities, seeking increased ratings for an unspecified depressive disorder, migraine headaches and cervical strain, and a TDIU rating and regarding the effective dates for awards of service connection for an unspecified depressive disorder and cervical strain are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on her part is required.




FINDINGS OF FACT

1.  During the June 2017 hearing, prior to the promulgation of a decision in the matter, the appellant withdrew her appeal seeking service connection for a tooth disorder; there is no question of fact or law in the matter remaining for the Board to consider.

2.  An unappealed November 2012 rating denied service connection for PTSD essentially on the basis that such disability was not shown.  

3.  Evidence received since the November 2012 decision tends to show that the Veteran has PTSD that may be related to her service; relates to an unestablished fact necessary to substantiate the claim of service connection for PTSD; and raises a reasonable possibility of substantiating the claim.

4.  An unappealed December 2006 rating denied service connection for vertigo, essentially on the basis that such disability was not shown.  

5.  Evidence received since the December 2006 decision tends to show that the Veteran has vertigo that may be related to a service-connected disability; relates to an unestablished fact necessary to substantiate the claim of service connection for vertigo; and raises a reasonable possibility of substantiating the claim.

6.  A birth certificate for E.C., who was born in October 2003, was not received until February 2006.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant are met with respect to the claim of service connection for a tooth disorder; the Board has no further jurisdiction to consider an appeal in this matter.  38 U.S.C.A. §§ 7104, 7105(b)(2)(d)(5) (West 2014); 38 C.F.R. §  20.204 (2016).

2.  New and material evidence has been received, and a claim of service connection for PTSD may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  New and material evidence has been received, and a claim of service connection for vertigo may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

4.  An effective date prior to March 1, 2006, for the award of compensation for an additional dependent is not warranted.  38 C.F.R. § 3.401 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Appeal

The Board has jurisdiction in any question which under 38 U.S.C.A. § 511(a) is subject to a determination by the Secretary.  38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative, in writing or on the record during a hearing.  C.F.R. § 20.204.

At the June 2017 hearing, the Veteran expressed her intent to withdraw her appeal seeking service connection for a tooth disorder.  There is no allegation of error of fact or law remaining for appellate consideration as to this issue.  Accordingly, the Board no longer has jurisdiction to consider an appeal in the matter.

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As this decision grants the claims to reopen, the Veteran is not prejudiced by any notice or duty to assist omission in those matters, and further discussion of the VCAA regarding those matters is not necessary.  

The VCAA does not apply to claims where, as here regarding the effective date for an award of compensation for a dependent, there is no dispute as to the facts and the law is dispositive.  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001); Mason v. Principi, 16 Vet. App. 129.  The Court has held that the VCAA does not affect matters on appeal when the question is limited to statutory interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Thus, the Board concludes that no further action under the VCAA is necessary in this matter.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that a RO official or VLJ who conducts a hearing fulfill two duties:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  At the June 2017 hearing, the undersigned identified the issues, and what is necessary to substantiate the claims.  The Veteran was also advised that new and material evidence was needed to reopen a previously finally denied claim before such claim could be considered on the merits, and of the definition of new and material evidence.  A deficiency in the conduct of the hearing is not alleged.

Factual Background, Legal criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's STRs show that in December 1994, she reported an abrupt onset of dizziness after exercising the previous night.  The assessment was viral labyrinthitis.  In June 1995, she had a pre-operative evaluation and, about 10 minutes after blood was drawn, became light-headed, with headache, fatigue and nausea.  She reported generalized headaches since March 1995, and that they were usually associated with dizziness and vertigo.  Later that month, it was noted that she probably had a vasovagal episode.  In July 1995, she was referred to the ear, nose and throat clinic with a provisional diagnosis of vertigo.  She was seen the next month for complaints including headaches, dizziness and vertigo since March of that year.  She stated that she feels a rotational dizziness with unsure footing and feels as if she is spinning when her eye are closed.  The assessment was normal ear, nose and throat examination.  It was noted that a muscle tension headache was suspected.  Vertigo by history was noted in June 1996.  In an August 1998 report of medical history, the Veteran noted she had "vertigo migraines" on occasion.  She also noted she had excessive worry when she had migraines four or five times a month.  On August 1998 service separation examination, neurological and psychiatric evaluations were normal.  

A July 1994 letter from a Vice Admiral, U.S. Navy to a U.S. Senator states that the Veteran had alleged sexual harassment and dereliction of duty at Camp Pendleton.  The Vice Admiral advised that he had completed a review of the investigation of the Veteran's allegations.  The investigation revealed that the Veteran and a Command Master Chief had engaged in inappropriate language and sexually oriented discussions.  In view of the Command Master Chief's position, his behavior was unacceptable and he was counseled and removed from that position.  His qualification as Command Master Chief was revoked. 

In February 1999, a psychologist at a Vet Center stated that she first saw the Veteran in November 1998.  She presented with a history of sexual trauma in service.  The psychologist stated that her symptoms included anger, depression and persistent avoidance of activities that reminded her of the trauma.

On March 1999 VA ear, nose and throat examination, the Veteran stated that she was occasionally off balance and had vertigo occasionally.  It was noted that the ear examination was normal.  

On March 1999 VA neurological examination, the Veteran described vertigo which was precipitated by neck movements.  

On March 1999 VA psychiatric evaluation the Veteran related that she was sexually harassed in service by a Master Chief and others at Camp Pendleton.  She stated their behavior was repulsive, vulgar and leering.  She noted that she was given menial jobs as punishment.  The diagnosis was general anxiety disorder.  

On August 1999 VA psychiatric examination, the Veteran related that during service she was subjected to sexual harassment by a Master Chief on an ongoing basis.  She felt that she was not supported in her efforts to remedy the problem.  The examiner noted that the Veteran was quite specific concerning the events that occurred, but tended to be vague when asked what symptoms or problems the events had caused; it was noted that she did not spontaneously identify or endorse any PTSD-type symptoms.  The examiner commented that while the Veteran presented a cogent history of significant anger, upset, disappointment and bitterness due to the series of sexual harassments, she did not endorse or report symptoms of a psychiatric illness.  He concluded that there was insufficient evidence as to signs, symptoms and history to support a diagnosis of a psychiatric disability.  

June and December 1999 rating decisions denied service connection for PTSD on the basis that it was not shown. The Veteran was notified of the December 1999 determination, and did not appeal it.

In a statement received in February 2006, the Veteran stated she wanted to reopen her claim and that she had additional medical symptoms.  She also stated she wanted to add a dependent.

A February 2006 report of contact shows that the Veteran stated that she was claiming her daughter (E.C.), who was born in October 2003, as a new dependent.  It was noted that she would be submitting a birth certificate for her daughter.  

Later in February 2006, the Veteran submitted a birth certificate that shows E.C. was born in October 2003.

On June 2006 VA neurological examination, the Veteran stated that she had dizziness with her headaches.  She also said she gets a spinning or light-headed feeling.  The diagnosis was migraine headaches.  The examiner stated that he did not think that the Veteran had true basilar migraine headaches since the fainting and light-headedness did not occur until the headaches were severe.  He noted that the fainting only occurred when she had headaches.  

VA outpatient treatment records show that in August 2006, the Veteran reported a military sexual trauma and that a recent situation at work had sparked trauma-related symptoms.  

A December 2006 rating decision reopened the claim of service connection for PTSD and denied it on de novo review, finding that a diagnosis of PTSD was not shown.  Service connection for vertigo was denied on the basis that no residuals there shown following service.  The Veteran was notified of the decision, and did not appeal it.

On April 2009 VA neurological examination, the Veteran stated that she occasionally had vertigo with her headaches.  

VA outpatient treatment records show that in June 2010, a history of PTSD was noted.

On May 2012 VA psychiatric evaluation, the Veteran stated she was raised in a physically and emotionally abusive household.  She said she experienced sexual harassment by multiple supervisors in service.  She stated that she made a claim in service and that, while her supervisor was transferred, she was not.  She stated that she was given remedial duty.  Following a mental status evaluation, the diagnoses were major depressive disorder and generalized anxiety disorder.  The examiner opined that the Veteran did not meet the criteria for PTSD.  

A November 2012 rating decision reopened the claim of service connection for PTSD and denied it on the basis that a diagnosis of PTSD was not shown.  The Veteran was notified of the decision, and did not appeal it.

VA outpatient treatment records show that in January 2015, the Veteran stated that she was having difficulty with stressors, specifically related to her VA claim involving military sexual trauma.  She described the incidents of sexual harassment and noted that she experienced backlash from her peers due to the investigation that resulted from her complaints.  The diagnoses were major depressive disorder, generalized anxiety disorder and rule out PTSD.  

On June 2015 VA psychiatric examination, the Veteran stated that she went to a mental health clinic in service because she was being sexually harassed.  The diagnosis was unspecified depressive disorder.  

On November 2015 VA ear examination, the Veteran stated that her headaches are preceded by vertigo.  It was noted that she did not have any signs of Meniere's disease or a peripheral vestibular condition.  The examiner noted that the Veteran did not have, nor had she ever had, a diagnosis of a vestibular condition.  Based on a review of the record, she opined that it at least as likely as not that the Veteran's vertigo was proximately due to or the result of her service-connected temporomandibular joint or headaches.  She noted that the Veteran's STRs showed that she had headaches and vertigo, and that it appeared that vertigo was part of her migraine symptoms.  

On November 2015 VA ear examination, the Veteran stated that her symptoms, which included dizziness associated with a dull headache, light sensitivity and nausea, began in 1994.  She stated that she had vertigo one to four times a month.  The diagnosis was migraine-associated vertigo.  The examiner, a resident in otolaryngology and head and neck surgery, opined that it was at least as likely as not that the Veteran's vertigo was proximately due to or the result of a service-connected condition.  The rationale was that the Veteran had a clearly documented history of migraine. He noted that her vertigo occurred in association with migraines. He noted that migraine-associated vertigo is a distinct etiology for vertigo and that about 40 percent of migraine patients have some accompanying balance and or dizziness issue.

In June 2017, G.G.S. stated that she met the Veteran in service and witnessed her (and other women) being sexually harassed by men in the unit.  She stated that there was no safe person to confide in or seek help.  

	New and material evidence 

When there is a final rating decision denial of a claim of service connection, such claim may not be reopened and allowed on the same factual basis.  38 U.S.C.A. § 7105.  However, if new and material evidence is received with respect to such claim, the claim shall be reopened, and considered de novo.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The requirement for new and material evidence to raise a reasonable possibility of substantiating a claim to reopen the claim is a low threshold requirement.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether evidence is new and material, credibility of new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection for PTSD was most recently denied in November 2012 on the basis that it was not shown following service.  The Veteran was notified of the decision and did not appeal it.  Service connection for vertigo was denied in December 2006, also on the basis that no residuals were present.  The Veteran was notified of the December 2006 and November 2012 rating decisions, did not appeal them, and they became final.  38 U.S.C.A. § 7105.

Accordingly, for evidence received since the prior final rating decisions to relate to unestablished facts necessary to substantiate the claims (and be new and material, warranting reopening of the claims), it would have to tend to show that the Veteran has a diagnosis of PTSD in accordance with DSM-V related to a stressor in service, and that she has a vertigo disability entity related to service or to a service-connected disability.

	PTSD 

The evidence of record at the time of the November 2012 rating decision included the Veteran's STRs, VA medical records and the reports of VA psychiatric examinations.  The STRs show that on service separation examination, the Veteran reported excessive worry associated with her headaches.  There is no indication in the STRs that she sought treatment for psychiatric complaints, and a psychiatric evaluation on the August 1998 service separation examination was normal.

A February 1999 statement from a Vet Center psychologist notes that the Veteran reported a history of sexual trauma during service.  VA psychiatric examinations in March and August 1999 and May 2012 did not result in a diagnosis of PTSD.  Notably, following the May 2012 examination, the examiner specifically stated that the Veteran did not meet the criteria for PTSD. 

Based on such record the November 2012, unappealed and final (38 U.S.C.A. § 7105), rating decision denied service connection for PTSD, finding that there was no diagnosis of it.  

The evidence added to the record since the November 2012 rating decision includes VA outpatient treatment records, a June 2015 VA psychiatric examination report. and the Veteran's testimony at a June 2017 hearing before the undersigned.  She testified that she has a diagnosis of PTSD.  She also stated that she had been treated at the Hines, VA medical center shortly after service.  The record also reflects that she was treated at a Vet Center in Oak Park, Illinois beginning in November 1998.  This is consistent with her testimony.  Records from the Vet Center include a February 1999 letter from the psychologist (but not treatment records).  This evidence directly addresses unestablished facts necessary to substantiate the claim of service connection for PTSD, and (particularly in light of the low threshold standard for reopening endorsed by the Court in Shade) raises a reasonable possibility of substantiating the claim.  Accordingly, the additional evidence is both new and material, and the claim of service connection for PTSD may be reopened.  De novo consideration of the claim is addressed in the remand below.

	Vertigo 

The evidence of record at the time of the December 2006 rating decision included the Veteran's STRs, VA medical records and the reports of VA examinations.  The STRs show that she was seen on several occasions for complaints including vertigo.  While she stated on August 1998 service separation examination that she had "vertigo migraines" no neurological or ear abnormalities were found on clinical evaluation.  She continued to report vertigo on VA examination in March 1999, and she noted feelings of spinning or light-headedness in June 2006.  A disability manifested by vertigo was not diagnosed.  

Based on such record the December 2006, unappealed and final (38 U.S.C.A. § 7105), rating decision denied service connection for vertigo, finding that it was not shown.  

The evidence added to the record since the December 2006 rating decision includes reports of VA examinations and the Veteran's testimony at a June 2017 hearing before the undersigned.  As is noted above, the Veteran was afforded two VA ear examinations in November 2015.  The examiners each concluded that she had vertigo that was due to a service-connected disability.  This evidence establishes that she has vertigo; directly addresses unestablished facts necessary to substantiate the claim of service connection for vertigo; and (particularly in light of the low threshold standard for reopening endorsed by the Court in Shade) raises a reasonable possibility of substantiating the claim.  Accordingly, it is both new and material, and the claim of service connection for vertigo may be reopened.  De novo consideration of the claim is addressed in the remand below.

	Earlier effective date for an additional dependent

The effective date for an award of additional compensation for a child shall be the date of birth of the child, if the evidence is received within one year of the event; otherwise date notice is received of the dependent's existence.  38 C.F.R. § 3.401.

At the June 2017 hearing the Veteran testified that she had remarried in February 2013 and that she submitted a marriage certificate and E.C.'s birth certificate at the same time (approximately in November or December 2003).  There is nothing in her record to support this allegation.  In fact, statements she made in February 2006 conflict with this testimony.  She stated at that time that she wanted to add a new dependent and would be submitting a birth certificate (i.e., she did not indicate that she had already provided her daughter's birth certificate).  Her current report of an earlier submission is deemed to be compensation-driven and not credible.  Since a birth certificate for E.C. was not received until February 2006, under governing law and the facts in this case there is no basis for an award of an effective date prior to March 1, 2006.  Accordingly, the appeal in the matter must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The appeal seeking service connection for a tooth disorder is dismissed.

The appeals to reopen claims of service connection for PTSD and vertigo are granted.

An effective date prior to March 1, 2006 for the award of compensation for an additional dependent is denied.
REMAND

The reopening of a claim of service connection triggers VA's duty to assist the Veteran by arranging for an examination to secure a medical opinion, when necessary to decide the matter.  

Regarding the claim of service connection for PTSD, the Board observes [for informational purposes] that that disability and her (already service-connected) depressive disorder (which has been attributed by at least one provider to military sexual trauma) are rated under the same rating criteria ((i.e., they would not warrant separate compensable ratings).  What remains for consideration is therefore essentially a matter of semantics (i.e., how her service connected mental disorder is classified).  She is certainly entitled to establish service connection for PTSD.  The appropriate diagnosis for her mental disability is a medical question,  and all information bearing on the matter must be compiled before further medical guidance is sought to conclusively resolve that question.  

The Veteran's complete service personnel records are not associated with her record.  As they are likely (given what is already known) to contain information bearing on the circumstances of her service (and the nature of any military sexual assault trauma therein), they should be secured for the record.  Notably, they are legally considered to be of record.

The record shows that the beginning in November 1998 Veteran was seen at a Vet Center in Oak Park, Illinois, but other than a statement from a treating psychologist, records of her evaluations and treatment at that facility have not been obtained.  

At the hearing in June 2017 the Veteran testified that shortly after her discharge from service she was seen for psychiatric complaints at the Hines VA Medical Center (MC); records of any such treatment are not in her record, and do not appear to have been sought.  

On May 2012 VA psychiatric examination, the examiner opined that the Veteran's depression is at least as likely as not related to her reported sexual harassment in service.  

Regarding service connection for vertigo, it is not entirely clear from the record whether the Veteran's vertigo is a separate and distinct disability entity or is a manifestation of her service-connected migraine headaches.  Further examination of the Veteran to ascertain the nature and etiology of her vertigo is necessary.  [If it is a manifestation of the migraine headaches, it would be considered already service-connected, and the issue would be moot.  If it is a separate and distinct disability entity, the underlying pathology and etiology of the disability (the possibility of a nexus to service or to a service-connected disability) would have to be conclusively determined.]

Regarding the claim to reopen a claim of service connection for menstrual abnormalities, the claims seeking earlier effective dates for awards of service connection for an unspecified depressive disorder and cervical strain, and the claims seeking increased ratings for unspecified depressive disorder, migraines and cervical strain, and a TDIU rating, in her January and March 2017 substantive appeals the requested a videoconference hearing before the Board.  She has not yet been afforded a hearing in those matters (the hearing before the undersigned was limited to the issues remanded by the Board in March 2017; this case involves merged appeals).  Videoconference hearings are scheduled by the AOJ.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should secure for the record the Veteran's complete service personnel records.  If such records are unavailable, it should be so noted for the record (with explanation for the unavailability), and the Veteran should be so notified..
2.  The AOJ should ask the Veteran to identify the providers of all evaluations and treatment she has received for PTSD and vertigo since her separation from service, and to submit authorizations for VA to secure records of any such private evaluations and treatment.  The AOJ should secure for the record all outstanding records of the evaluations and treatment, to specifically include complete records from the Oak Park, Illinois Vet Center and from Hines VAMC (in particular records of treatment  there soon after the Veteran was discharged from service in 1998).  If any records sought are unavailable, it should be so noted for the record (with explanation for their unavailability), and the Veteran should be so notified. 

3.  The AOJ should thereafter arrange for a VA psychiatric examination of the Veteran to determine whether or not she has PTSD related to events in service.  The entire record (to specifically include this remand) should be reviewed by the examiner in conjunction with the examination, and any tests or studies deemed necessary should be completed (e.g., psychological testing if deemed necessary by the examiner to establish a diagnosis).  Based on review of the record and examination and interview of the Veteran the examiner should provide an opinion that responds to the following:

Is it at least as likely as not (a 50% or higher probability) that the Veteran has a diagnosis of PTSD related to a stressor event in service.  If PTSD is not diagnosed, the examiner should identify the requirements for such diagnosis found lacking.  

The examiner must include rationale with the opinion that cites to factual data in the record.
4.  The AOJ should also arrange for the Veteran to be examined by an appropriate physician to determine the nature and etiology of her vertigo.  The entire record should be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination and interview of the Veteran the examiner should provide an opinion that:

(a) Indicates whether the Veteran's vertigo is a separate and distinct disability entity or is a manifestation of her service-connected migraine headaches.

(b) If the Veteran is found to have a separate and distinct disability entity manifested by vertigo, opines whether or not such disability is related directly to her service/disease or injury therein, or was caused or aggravated by a service-connected disability.    

The examiner must include rationale with all opinions.  The rationale should cite to the factual data that support the conclusions reached.

5.  The AOJ should then review the record and readjudicate de novo the claims of service connection for PTSD and vertigo.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and her representative opportunity to respond, and return the case to the Board.

6.  The AOJ should schedule the Veteran for a videoconference hearing before the Board addressing claims to reopen a claim of service connection for menstrual abnormalities; seeking earlier effective dates for the awards of service connection for an unspecified depressive disorder and cervical strain, and seeking increased ratings for an unspecified depressive disorder, migraines and cervical strain, and a TDIU rating,  These claims should thereafter be processed in accordance with established appellate practices.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


